Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00409-CR

                                  Christopher CASTORENO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2508
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       Appellant has filed a motion to supplement the clerk’s record stating that the following
relevant items were omitted from the clerk’s record filed in this court: (1) the judgment for Count
VI of the indictment; and (2) the exhibits attached to the defendant’s motion for new trial,
including but not limited to “Exhibit A.” The motion is GRANTED, and the district clerk is
ORDERED to prepare, certify, and file a supplemental clerk’s record in this appeal containing
the omitted items within ten (10) days from the date of this order. See TEX. R. APP. P. 34.5(c).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court